Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Based on Applicant Argument/Remarks dated on 5/19/2021, claims 3-7, which are now as 1-5, are patent eligible under 35 USC 101.
Claims 1-5 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the receiving method and the transmitting as recited in claims 1 and 4, as follow:
Claim 1:
“encoding input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 10/15 and a code length of the LDPC code being 64800 bits; interleaving the parity bits;
splitting a codeword comprising the input bits and the interleaved parity bits into
a plurality of bit groups; 
interleaving the plurality of bit groups to provide an interleaved codeword; 
generating modulation symbols by modulating the interleaved codeword based on 16‐quadrature amplitude modulation (QAM); and 
transmitting a signal which is generated based on the modulation symbols, wherein the plurality of bit groups comprise "180" bit groups, wherein each of the plurality of bit groups comprises "360" bits, wherein the plurality of bit groups are interleaved based on a following equation: Yj = Xn(j) for (("0") < or = j < (N group)) 
bit groups, and n(j) denotes an interleaving order for the interleaving, and 
wherein the n(j) is represented as order of the deinterleaving table”.

Claim 4:
A transmitting method comprising: encoding input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 10/15 and a code length of the LDPC code being 64800 bits; 
interleaving the parity bits;
splitting a codeword comprising the input bits and the interleaved parity bits into
a plurality of bit groups; 
interleaving the plurality of bit groups to provide an interleaved codeword; 
generating modulation symbols by modulating the interleaved codeword based on 16‐quadrature amplitude modulation (QAM); and 
transmitting a signal which is generated based on the modulation symbols, wherein the plurality of bit groups comprise "180" bit groups, wherein each of the plurality of bit groups comprises "360" bits, wherein the plurality of bit groups are interleaved based on a following equation: Yj = Xn(j) for (("0") < or = j < (N group)) where Xn(j) is a n(j)th bit group among the plurality of bit groups, Yj is a jth bit group among the interleaved plurality of bit groups, N group is a number of the plurality of bit groups, and n(j) denotes an interleaving order for the interleaving, 
wherein the n(j) is represented as order of the interleaving table”.
The prior arts of record do not anticipate nor obvious the claimed inventions.  Therefore,  claims 1-5 are allowable over the prior arts of corcord.




/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111